Citation Nr: 0324653	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a gastric ulcer, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2000, the Board found that new 
and material evidence had been submitted to reopen the claim 
for service connection for residuals of a right shoulder 
injury with associated neck disability.  That issue, along 
with the issue of entitlement to secondary service connection 
for, inter alia, gastric ulcer, was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for additional development.  

The Board referred the issue of entitlement to service 
connection for residuals of a right shoulder injury with 
associated neck disability for additional development in June 
2002.  Such development has been accomplished.  However, 
consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board initiated additional 
development in June 2003, pursuant to the authority granted 
by 38 C.F.R. §19.9(a)(2), to include requesting clarification 
of the VA medical opinion obtained pursuant to the earlier 
remand.  The Board subsequently received new evidence 
consisting of June 2003 medical opinion.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held, in pertinent part,  that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  Nevertheless, in light of 
the favorable decision set forth below regarding this claim, 
the Board finds that in this case the veteran is not 
prejudiced by the Board's initial review of the new evidence.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As noted above, the veteran appealed the RO's denial of his 
claim for service connection for residuals of a right 
shoulder injury, with associated neck disability (emphasis 
added).  The decision that follows grants service connection 
for residuals of a right shoulder injury but, as there is 
medical evidence to show that the veteran has a separate and 
distinct cervical spine disability (which are rated under 
different diagnostic codes), the Board finds that the 
cervical spine claim remains in appellate status.  Further, 
as a recently obtained clarification of an earlier VA medical 
opinion did not address the cervical spine disability, this 
issue requires additional development.

As to the third issue on appeal, service connection for a 
gastric ulcer, to include as secondary to a service-connected 
disability, the Board finds that, in light of the favorable 
decision on the right shoulder issue and the need for 
additional development of the cervical spine issue, the 
gastric ulcer issue must be remanded for additional 
development and readjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's right shoulder bursitis is causally related to a 
1973 right shoulder dislocation sustained while on active 
duty. 




CONCLUSION OF LAW

Right shoulder bursitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the present case, the Board has determined the evidence 
supports the grant of service connection for a right shoulder 
disability.  Accordingly, there is no prejudice to the 
veteran in adjudicating this claim without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
noted above, the remaining issues on appeal are addressed in 
the remand appended to this decision.



Factual Background

The veteran contends that he injured his right shoulder while 
on active duty, by falling off a moving truck, and that as a 
result he now has a right shoulder disability with an 
associated neck disability.  

The veteran's service medical records show that he dislocated 
his right shoulder in November 1973, and that a sling was 
removed in December 1973.  The veteran did not report 
cervical spine pain at the time of the dislocation and his 
right shoulder and neck were normal on his separation 
examination.  

Turning to post-service medical records, VA outpatient 
treatment notes show that the veteran was diagnosed with 
possible minimal bursitis in the right shoulder in July 1975 
and July 1976.  In July 1976, the veteran reported that he 
had been involved in a car accident the night before and had 
subsequent pain in his neck and right shoulder.  VA 
outpatient treatment reports show that the veteran had 
cervical spine complaints in October 1983.  

A.B.K., M. D. noted in February 1984 that the veteran had a 
bony density in his right shoulder that could be the sequelae 
of a previously fractured site.  

VA X-rays of March 1986 noted a narrowing of the cervical 
interspace and bony fragment present adjacent to the inferior 
margin of the glenoid in the shoulder.  A May 1986 private x-
ray found a normal thoracic and lumbar spine but also showed 
evidence of an old compression injury in the cervical spine.  
VA outpatient records from March 1986 to April 1987 show the 
veteran to have neck and right shoulder pain with a diagnosis 
of degenerative joint disease of the cervical spine.

In August 1986, W.E.G., Jr., M. D. indicated that the veteran 
had been involved in a motor vehicle accident in May 1986.  
The veteran reported that he had immediately experienced pain 
in his neck, radiating to the right shoulder.  X-rays showed 
a distinct loss of height in the cervical area and the doctor 
noted that the post-traumatic change was long standing.  The 
veteran was diagnosed with a hyperextension injury of the 
neck.  

Reports from J.K.S., MD, dated in 1997 and 1998, include two 
statements in which he refers to the veteran sustaining an 
injury in the service fifteen years prior, and opines that 
the veteran's present shoulder and neck problems were 
consistent with his old military injury.  In another 
statement, Dr. J.K.S. again states that the veteran had 
current problems consistent with the military injury and does 
not cite a 15-year time frame.  

Records from D.A.F., M. D. contain X-ray reports dated July 
1997 showing a straightening of the cervical spine with 
significant chronic degenerative changes.  Records from R. M. 
Hospital also contain X-ray findings of narrowing of the 
cervical spine with multilevel degenerative changes in 
October 1997.

At his personal hearing in February 1999, the veteran 
testified that he dislocated his shoulder in service and that 
his neck had begun to hurt soon after.  He also reported 
experiencing neck problems at separation but that his 
separation examination was inadequate.  The veteran testified 
his injury had caused a variety of ailments since then, 
including dizziness, shortness of breath, numbness, and 
difficulty swallowing.

Treatment records dated in April and May 1999 from B.A.B., M. 
D. contain X-rays showing right shoulder glenohumeral 
degenerative joint disease of the inferior osteophyte in the 
right shoulder.  

The report of a June 1999 VA examination indicates that the 
veteran's claims file was reviewed.  The examiner sets forth 
a pertinent review of the veteran's medical history, as well 
as the results of current physical examination.  The report's 
final conclusion was unclear.  The impression was bursitis of 
the right shoulder that did not seem to be specifically 
related to the veteran's in-service dislocation as he had 
very similar symptoms on both sides of the joint.  The 
examiner added it was "least likely" that the veteran's 
pain stemmed from other [post-service] motor vehicle 
accidents that occurred in 1976 and 1986 as compared to the 
[in-service] accident in 1973.  

A February 2003 medical report from D.D.B., MD, sets forth 
the veteran's medical history, as reported by the veteran, 
which included a right shoulder injury during service, 20 
years earlier.  The report also sets forth the results of 
current physical examination.  Dr. D.D.B. provided an 
impression of degenerative spondylosis secondary to traumatic 
injury approximately 20 years earlier.

In light of the contradictory opinions in the June 1999 VA 
examination report, in June 2003 the Board sought 
clarification of the June 1999 VA examination report from the 
VA examiner, if he was available.  Otherwise, another VA 
physician was to review the veteran's claims file, including 
the June 1999 VA examination report and the three statements 
from Dr. J.K.S., and address whether it was less likely than 
not (less than 50 percent likelihood) that the veteran's 
current right shoulder bursitis was related to his 1973 right 
shoulder separation, or whether it was at least as likely as 
not (50 percent or greater likelihood) that the veteran's 
current right shoulder bursitis was related to his 1973 right 
shoulder separation.  

In a June 2003 report, another VA physician stated that he 
had reviewed the veteran's claims file, and noted the 
discrepancy in the June 1999 VA examination report.  He 
stated that he had reviewed the June 1999 VA examination 
report and the reports from Dr. J.K.S.  The VA physician 
stated that it was his opinion that it was at least as likely 
as not that the veteran's current right shoulder bursitis was 
related to his 1973 right shoulder anterior inferior 
dislocation.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for service 
connection for residuals of a right shoulder injury.  In so 
finding, the Board observes that the weight it places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In making this decision, the Board notes that the record 
contains several medical opinions that are of limited 
probative value as to the critical nexus issue in this case.  
The VA examiner in June 1999 was unclear as to whether the 
veteran's current right shoulder disability was likely to be 
related to any dislocation in service.  Drs. D.D.B. and 
J.K.S.'s supportive medical opinions were apparently not 
based on a review of the veteran's medical records.  

On the other hand, the Board finds that the June 2003 VA 
opinion is based on a review of the entire record, including 
both positive and negative evidence.  In addition, it was 
proffered for the express purpose of determining the etiology 
of the veteran's right shoulder residuals.  That opinion 
supports the contended causal relationship between the 
veteran's right shoulder bursitis and in-service trauma and 
there is no contrary competent medical evidence of record.  
Under these circumstances, the Board finds that service 
connection for right shoulder bursitis is warranted.


ORDER

Service connection for bursitis of the right shoulder is 
granted.  


REMAND

As noted in the introduction to the above decision, the Board 
has determined that the veteran's claim for service 
connection for a right shoulder disability with associated 
neck disability is in fact claims for two separate and 
distinct disabilities.  While the above decision grants 
service connection for the right shoulder disorder, the Board 
finds that the neck or cervical spine claim requires 
additional development.  Specifically, while the June 2003 VA 
physician's clarification of an earlier opinion addressed the 
shoulder, it did not address the neck or cervical spine.  
Such clarification is necessary as there is conflicting 
evidence as to whether the veteran's cervical spine disorder 
is causally linked to service and the supportive evidence on 
this question is not based on a review of all of the relevant 
evidence in the claims file.

The Board further notes that, during the pendency of his 
appeal, the veteran has contended that he has a gastric 
ulcer, to include as secondary to his right shoulder and neck 
disabilities.  As the Board is remanding the cervical spine 
claim for additional development, which may potentially 
affect the outcome of the gastric ulcer claim, the Board 
finds that these two claims are intertwined.  That is, the 
resolution of the cervical spine ulcer issue is a necessary 
element in the adjudication of the issue involving a gastric 
ulcer.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994); Parker v. Brown, 7 Vet. App. 116 
(1994).  Moreover,  as service connection has been granted 
for a right shoulder disability by the above decision, the RO 
must readjudicate the gastric ulcer claim with consideration 
of the applicable law and regulation.  The Board notes that 
secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board is cognizant of the RO's finding that the record is 
negative for any evidence of current gastric ulcer.  See 
April 2003 SSOC.  Nevertheless, the record does include 
private medical records showing post-service gastroesophageal 
reflux disease.  The Board also finds that additional 
development is required on this matter, to include an 
examination to determine whether the veteran's 
gastroesophageal reflux disease was caused or aggravated by 
his service-connected right shoulder disability.  It is 
pertinent to point out that there is private medical evidence 
of record supporting the claim, albeit without the benefit of 
a review of all of the relevant medical evidence in the 
claims file or a rationale for the opinion.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portion of the information 
and evidence necessary to substantiate 
the veteran's claims is to be provided by 
which party and the one year time limit 
to submit such information and evidence.  
38 U.S.C. § 5103 (a)(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
neck or cervical spine disability and 
upper gastrointestinal disease, to 
include a gastric ulcer and 
gastroesophageal reflux disease.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.

3.  The RO should arrange for a VA 
gastrointestinal examination to determine 
the nature and severity of any 
gastrointestinal disability, to include 
gastroesophageal reflux disease.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
is requested to note the September 1998 
private opinion linking the veteran's 
upper gastrointestinal symptoms to his 
service-connected right shoulder 
disability.  Following the examination 
and any tests that are deemed necessary, 
the examiner should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any 
gastrointestinal disability, to include 
gastroesophageal reflux disease, was 
caused or aggravated by the veteran's 
service-connected right shoulder or 
cervical spine disabilities.  Any opinion 
expressed must be accompanied by a 
rational.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.  

4.  The claims file should be returned to 
Bryan Edwards, M.D., who is requested to 
review the claims file, (including the 
September 1998 opinion from John K. 
Shuster, M.D.).  Dr. Edwards is requested 
to specifically state whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
cervical spine disability began during or 
is causally linked to any incident of 
service, to include the veteran's 
November 1973 right shoulder injury; and 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's cervical spine disability 
was caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-ups of symptoms) by the 
veteran's service-connected right 
shoulder disability.  If additional 
examinations and/or diagnostic studies 
are indicated, such should be 
accomplished.   

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for a neck or cervical spine 
disability and an upper gastrointestinal 
disease, to include a gastric ulcer and 
gastroesophageal reflux disease, to 
include as secondary to a service-
connected disability (a right shoulder 
disability and potentially a cervical 
spine disorder).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

